DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Preliminary Amendment filed on 05/15/2020 has been entered. Claims 1-8, 10-14, 16, 18, 21, 23, 24, 26 and 28 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 11, 14, 16, 21, 23, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raisanen (US Pub 2010/0270626).
Regarding claim 1, Raisanen (figs. 1-3) teaches a method for depositing a hafnium lanthanum oxide film on a substrate by a cyclical deposition process (ALD cycle, [0054]) in a reaction chamber, the method comprising:
depositing a hafnium oxide film (hafnium oxide, [0047]) on the substrate utilizing at least one deposition cycle of a first sub-cycle (sequence 200, [0041]) of the cyclical deposition process, wherein the at least one deposition cycle of the first sub-cycle comprises:
contacting the substrate with a hafnium vapor phase precursor (first precursor gas, [0041]); and
contacting the substrate with a first oxidizer precursor (oxidizer, [0044]) comprising water (H20, [0044]);

contacting the substrate with a lanthanum vapor phase precursor (second precursor gas, [0048]); and
contacting the substrate with a second oxidizer precursor (oxidizer, [0051]) comprising molecular oxygen (oxygen, [0051]).
Regarding claim 2, Raisanen teaches the method of claim 1, wherein the hafnium vapor phase precursor comprises at least one of a hafnium halide precursor or a hafnium metalorganic precursor (hafnium halide precursor, [0041]).
Regarding claim 3, Raisanen teaches the method of claim 2, wherein the hafnium halide precursor comprises at least one of hafnium tetrachloride (HfCl4), hafnium tetraiodide (Hfl4), or hafnium tetrabromide (HfBr4) (HfCl4, [0041]).
Regarding claim 4, Raisanen teaches the method of claim 2, wherein the hafnium
metalorganic precursor comprises at least one of tetrakis(ethylmethylamido)hafnium (Hf(NEtMe)4),    tetrakis(dimethylamido)hafnium
(Hf(NMe2)4), tetrakis(diethylamido)hafnium (Hf(NEt2)4),
t-tri s(di methylamido)cy cl opentadienyl hafnium (HfCp(NMe2)3), or bis(methylcyclopentadienyl)methoxymethyl hafnium ((MeCp)2Hf(CH)3(OCH3)) (tetrakis(diethylamino)hafnium, [0041]).
Regarding claim 5, Raisanen teaches the method of claim 1, wherein the lanthanum vapor phase precursor comprises at least one of a lanthanum amidinate or a lanthanum cyclopentadienyl compound (La(FAMD)3, [0049].

Regarding claim 10, Raisanen teaches the method of claim 1, wherein the hafnium lanthanum oxide film has a thickness of less than 20 nanometers (2.5 Å per ALD cycle, [0024]).
Regarding claim 11, Raisanen teaches the method of claim 10, wherein the hafnium lanthanum oxide film has a thickness between 3 nanometers and 10 nanometers (“cycle can be repeated to grow the film to a desired thickness”, “thickness of 300 Å”, [0009] and [0054]).
Regarding claim 14, Raisanen teaches the method of claim 1, wherein the hafnium oxide film is deposited to a thickness of less than 3 nanometers (a film thickness range of 0.8-1.1 Å, [0024]), and wherein the lanthanum oxide film is deposited to a thickness of less than 3 nanometers (a film thickness range of 0.6-0.8 Å, [0024]).
Regarding claim 16, Raisanen teaches the method of claim 1, wherein the hafnium lanthanum oxide film comprises a tertiary hafnium lanthanum oxide film (ternary oxides include HfLaO, [0012]).
Regarding claim 21, Raisanen teaches the method of claim 1, further comprising thermally annealing the hafnium lanthanum oxide film following depositing of the hafnium lanthanum oxide film at a temperature of less than 800 °C (“the substrate is maintained at a temperature in the range of  140°C to 300°C”, [0025]).
Regarding claim 23, Raisanen teaches the method of claim 21, wherein thermally annealing the hafnium lanthanum oxide film further comprises at least partially crystallizing the hafnium lanthanum oxide film (minimize crystallization, [0025]).
Regarding claim 24, Raisanen teaches the method of claim 23, wherein the hafnium lanthanum oxide film comprises a composition of lanthanum of equal to or less than 1 atomic-% with a crystallization temperature of less than approximately 600 °C (“low temperature to minimize 
Regarding claim 26, Raisanen teaches the method of claim 23, wherein the at least partially crystallized hafnium lanthanum oxide film comprises a predominantly orthorhombic crystal structure( crystallization, [0025]).
Regarding claim 28, Raisanen teaches the method of claim 1, wherein the cyclical deposition process comprises one or more repeated super-cycles, each super-cycle including depositing the hafnium oxide film on the substrate and depositing the lanthanum oxide film on the substrate (“cycle can be repeated to grow the film to a desired thickness”, [0009] and [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Luo et al (US Pat 9,543,188).

Luo teaches wherein the hafnium lanthanum oxide film has a lanthanum composition of less than 10 atomic-% (lanthanum element is more than 5%, col. 3, lines 27-33).
The above-cited claims differ from the prior art by using various process parameters (such as a lanthanum composition of less than 10 atomic-%). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Lu et al (US Pub 2014/0027702).
Raisanen teaches the second oxidizer precursor comprises molecular oxygen ([0051]), but does not teach oxygen with a purity greater than 99.999%.
Lu teaches wherein the oxidizer precursor comprises molecular oxygen with a purity greater than 99.999% (UHP > 99.999%, UHP oxygen oxidizer, [0053]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal oxide layer of Raisanen with UHP oxygen oxidizer of Lu in order to obtain the proper carrier concentration and electron mobility as taught by Lu, [0042].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raisanen in view of Takoudis et al (US Pub 2015/0104575).
Raisanen teaches the first oxidizer precursor comprises water ([0044]), but does not teach water with an electrical resistivity of greater than 5 MΩ-cm.

The above-cited claims differ from the prior art by using various process parameters (such as a electrical resistivity of greater than 5 MΩ-cm). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.

Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the lanthanum composition uniformity in the hafnium lanthanum oxide film is less than 2 atomic-% (1-sigma), and wherein the cyclical deposition process comprises varying a ratio of a number of performed first sub-cycles to a number of performed second sub-cycles, and wherein the ratio of second sub-cycles performed to first sub-cycles performed per super-cycle is less than 0.2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892